DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner notes that certified copies of the priority documents have not been received.
Claim Objections
Claim 10 is objected to because of the following informalities:  “polymerizable compounds” in line 3 should be “polymerizable compound”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the claim recites “which contains two or more kinds of the polymerizable compounds.”  However, the claim is directed to a plate making method, and the limitation is seemingly disembodied from preamble.  That is, it is unclear to what “which contains” is referring.  
Appropriate correction and/or clarification is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-3, 8-17 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 9, 12, and 14 of copending Application No. 17206937 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application provides a method for making a printing plate with all of the same steps as instantly claimed (see claim 1), and wherein the printing plate precursor has an image recording layer (claim 1), a protective layer (claim 12), a thickness of the protective layer as recited (claim 14), the Bekk smoothness b as recited (inferred from claim 3), Sa of the outermost layer as recited (claim 4).  Combining the elements of the reference application claims into one claim would be obvious to one having ordinary skill in the art.  The remainder of the claim limitations can be found in claims 5, 6, and 9, or would be obvious to one having ordinary skill in the art. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 2 and 4-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 12, and 14 of copending Application No. 17206937 in view of Koizuma US 2006/0046186. 
 	Regarding claims 2 and 4-6, the reference application discloses claim 1 as discussed above, but does not discuss the backside layer.  However, Koizuma teaches providing the back side of a printing plate precursor with a Bekk smoothness of 100 seconds or less (abstract) in order to achieve a precursor with superior handling property (paragraph 227). Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to provide the back side of the precursor of the reference application with a Bekk smoothness of 100 seconds or less in order to achieve a precursor with superior handling property. 	Regarding claim 2, Koizuma further discloses “wherein the b seconds as the Bekk smoothness of the surface of the outermost layer on the side opposite to the side where the image recording layer is provided satisfy the following Expression (2): 	b ≤ 300 (abstract).” 	Regarding claim 4, Koizuma further discloses “wherein the outermost layer on the side opposite to the side where the image recording layer is provided contains particles having an average particle diameter of 0.5 µm to 20 µm (paragraph 53).” 	Regarding claim 5, Koizuma further discloses “wherein an in-plane density of the particles having an average particle diameter of 0.5 µm to 20 µm is 10000 particles/mm2 or less (Table 1: Examples 3-5.  Based upon the amount of the particles added and their size, this limitation is presumed met).”  	Regarding claim 6, Koizuma further discloses “wherein the particles having an average particle diameter of 0.5 µm to 20 µm are at least one selected from the group consisting of organic resin particles and inorganic particles (paragraph 52).”
This is a provisional nonstatutory double patenting rejection.
Claims 2, 3, and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 12, and 14 of copending Application No. 17206937 in view of Ikeyama et al. (WO 2017-170391).  The US equivalent of Ikeyama et al. (US 20190023052 to Oshima et al.) will be used for citations.
 	Regarding claim 7, the reference application discloses claim 1 as discussed above, but does not discuss the back side of the precursor.  However, Oshima et al. teach providing the back side of a printing plate precursor with a backcoat layer having a Bekk smoothness of 200 seconds or less (paragraph 100) in order to achieve a precursor with superior handling property which can be stacked without an interleaving paper and which prevents scratches (paragraph 24). Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to provide the back side of the precursor of the reference application with a backcoat layer with a Bekk smoothness of 200 seconds or less in order to achieve a precursor with superior handling property. 	Regarding claim 2, Oshima et al. further discloses “wherein the b seconds as the Bekk smoothness of the surface of the outermost layer on the side opposite to the side where the image recording layer is provided satisfy the following Expression (2): 	b ≤ 300 (paragraph 100).” 	Regarding claim 3, Oshima et al. further disclose “wherein an arithmetic average height Sa of the surface of the outermost layer on the side opposite to the side where the image recording layer is provided is in a range of 0.3 µm to 20 µm (paragraph 100).” 	Regarding claim 7, Oshima et al. further disclose “wherein a plurality of protrusions (Figure 6) containing a polymer compound as a main component are provided on the outermost layer on the side opposite to the side where the image recording layer is provided (paragraph 145).”
 	This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant's arguments filed 07/28/2022 have been fully considered but they are moot in view of the new grounds of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749. The examiner can normally be reached Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA D ZIMMERMAN/            Primary Examiner, Art Unit 2853